   Case 1:19-cv-19111-RBK Document 10 Filed 06/26/20 Page 1 of 5 PageID: 38



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 DAMON ELLIOT,
                                                           Civil Action No. 19-19111 (RBK)
                 Petitioner,

         v.
                                                                       OPINION
 UNITED STATES OF AMERICA,

                 Respondent.

ROBERT B. KUGLER, U.S.D.J.

        Petitioner is a federal prisoner currently incarcerated at FCI Fairton, in Fairton, New Jersey.

He is proceeding pro se with an Amended Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 (“Petition”). For the reasons stated below, the Court will dismiss the Petition for

lack of jurisdiction.

                                       I.      BACKGROUND

        The Court will construe the factual allegations in the Petition as true for the purpose of this

Opinion. In 1997, a jury convicted Petitioner of aggravated sexual abuse, and the United States

District Court for the District of Maryland sentenced Petitioner to 189 months in prison. Elliott v.

United States, No. 07-2018, 2007 WL 2688542, at *1 (D. Md. Sept. 10, 2007). The Fourth Circuit

affirmed on appeal.

        Thereafter, Petitioner filed his first motion under 28 U.S.C. § 2255 and received a denial

on April 5, 2000. Id. Petitioner requested a certificate of appealability, and the Fourth Circuit

denied that request. The remaining procedural history is unclear, but it appears that Petitioner filed

at least four second or successive § 2255 motions or other filings later construed as second or

successive § 2255 motions. Elliott v. United States, No. 07-2689, 2007 WL 3094892, at *1 (D.
   Case 1:19-cv-19111-RBK Document 10 Filed 06/26/20 Page 2 of 5 PageID: 39



Md. Oct. 18, 2007). Petitioner received a denial on each motion, and each time he requested a

certificate of appealability, the Fourth Circuit denied his request. Id.

        In March of 2020, Petitioner filed the instant Petition, raising vague ineffective assistance

of counsel claims.

                                  II.     STANDARD OF REVIEW

        Federal district courts have a pre-service duty under Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts, which is applicable to § 2241 petitions pursuant to Rule

1(b), to screen and summarily dismiss a habeas petition prior to any answer or other pleading when

the petition “appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856

(1994); see also United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000) (explaining that courts

may dismiss petitions where “none of the grounds alleged in the petition would entitle [the

petitioner] to relief”).

                                          III.   DISCUSSION

        Petitioner challenges his conviction and sentence in this 28 U.S.C. § 2241 federal habeas

action. Generally, a person must bring a challenge to the validity of a federal conviction or

sentence under 28 U.S.C. § 2255. See Jackman v. Shartle, 535 F. App’x 87, 88–89 (3d Cir. 2013)

(citing Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002)). This is generally true because

§ 2255 prohibits a district court from entertaining a challenge to a prisoner’s federal sentence

through § 2241 unless the remedy under § 2255 is “inadequate or ineffective.” See 28 U.S.C. §

2255(e). Indeed, § 2255(e) states that:

                An application for a writ of habeas corpus in behalf of a prisoner
                who is authorized to apply for relief by motion pursuant to this
                section, shall not be entertained if it appears that the applicant has
                failed to apply for relief, by motion, to the court which sentenced
                him, or that such a court has denied him relief, unless it also appears



                                                  2
   Case 1:19-cv-19111-RBK Document 10 Filed 06/26/20 Page 3 of 5 PageID: 40



                that the remedy by the motion is inadequate or ineffective to test the
                legality of his detention.


        A § 2255 motion is “inadequate or ineffective,” which permits a petitioner to resort to a §

2241 petition, “only where the petitioner demonstrates that some limitation or procedure would

prevent a § 2255 proceeding from affording him a full hearing and adjudication of his wrongful

detention claim.” Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002). However, §

2255 “is not inadequate or ineffective merely because the sentencing court does not grant relief,

the one-year statute of limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of . . . § 2255.” Id. at 539. “It is the inefficacy of the remedy, not the

personal inability to use it, that is determinative.” Id. at 538. “The provision exists to ensure that

petitioners have a fair opportunity to seek collateral relief, not to enable them to evade procedural

requirements.” Id. at 539 (citing In re Dorsainvil, 119 F.3d 245, 251–52 (3d Cir. 1997)).

        In Dorsainvil, the Third Circuit held that the remedy under § 2255 is “inadequate or

ineffective,” permitting resort to § 2241 (a statute without timeliness or successive petition

limitations), where a prisoner who previously had filed a § 2255 motion on other grounds “had no

earlier opportunity to challenge his conviction for a crime that an intervening change in substantive

law may negate.” 119 F.3d at 251.

        Nevertheless, the Third Circuit emphasized that its holding was not suggesting that a §

2255 motion was “inadequate or ineffective” merely because a petitioner is unable to meet the

strict gatekeeping requirements of § 2255. See id.

        Thus, under Dorsainvil and its progeny, this Court would have jurisdiction over

Petitioner’s Petition if, and only if, Petitioner alleges: (1) his “actual innocence,” (2) as a result of

a retroactive change in substantive law that negates the criminality of his conduct, and (3) for



                                                   3
   Case 1:19-cv-19111-RBK Document 10 Filed 06/26/20 Page 4 of 5 PageID: 41



which he had no other opportunity to seek judicial review. See Bruce v. Warden Lewisburg USP,

868 F.3d 170, 180 (3d Cir. 2017); Okereke, 307 F.3d at 120; Cradle, 290 F.3d at 539; Dorsainvil,

119 F.3d at 251–52.

       Here, Petitioner fails to allege facts sufficient to bring his conviction within the Dorsainvil

exception. Petitioner does not allege that he is “actually innocent” as a result of a retroactive

change in substantive law that negates the criminality of his conduct. Rather, he contends that his

attorneys were ineffective throughout his trial, appeal, and first § 2255 motion. Plaintiff vaguely

claims that his attorneys “forfeited/foreclosed” his rights and made “no contemporaneous

objection[s].” (ECF No. 6, at 7). Plaintiff briefly mentions Brady violations and jury instruction

issues. Plaintiff presumably believes his attorneys were ineffective in relation to those issues, but

he fails to provide any details to support such claims.

       The Court finds that these allegations, accepted as true, would not necessarily demonstrate

that “some limitation of scope or procedure would prevent a § 2255 proceeding from affording

him a full hearing and adjudication.” Cradle, 290 F.3d at 538; see also Massey v. U.S., 581 F.3d

172, 174 (3d Cir. 2009). “A motion under § 2255 is the appropriate means to challenge the

constitutionality of his [incarceration] based on ineffective assistance of counsel.” Ward v. United

States, No. 08-889, 2008 WL 2622785, at *2 (D.N.J. June 27, 2008); see, e.g., United States v.

Travillion, 759 F.3d 281, 288–89 (3d Cir. 2014).

       Additionally, the Court rejects Petitioner’s argument that § 2255 is ineffective because he

or counsel should have raised other claims during his first § 2255. Once again, it “is the inefficacy

of the remedy, not [Petitioner’s] personal inability to use it, that is determinative.” Cradle, 290

F.3d at 538 (emphasis added). Section 2255 is not somehow inadequate or ineffective in this case




                                                 4
   Case 1:19-cv-19111-RBK Document 10 Filed 06/26/20 Page 5 of 5 PageID: 42



merely because the sentencing court rejected Petitioner’s arguments or because Petitioner failed

to raise certain claims during his first § 2255 motion. See Cradle, 290 F.3d at 539.

        Accordingly, since the Dorsainvil exception does not apply here, this Court lacks

jurisdiction to entertain these challenges to Petitioner’s conviction. Whenever a party files a civil

action in a court that lacks jurisdiction, “the court shall, if it is in the interest of justice, transfer

such action . . . to any other such court in which the action . . . could have been brought at the time

it was filed.” 28 U.S.C. § 1631. Since Petitioner has already pursued a motion under § 2255, he

must seek authorization from the Fourth Circuit to file a second or successive § 2255 motion. 28

U.S.C. § 2244(b)(3). This Court finds that it is not in the interest of justice to transfer this Petition

to the Fourth Circuit, as it does not appear that Petitioner can satisfy the requirements of §

2244(b)(2). However, this Court’s decision does not prevent Petitioner from seeking permission

from the Fourth Circuit on his own.


                                         IV.     CONCLUSION

        For the foregoing reasons, the Court will dismiss the Petition for lack of jurisdiction. An

appropriate order follows.


DATED: June 26 , 2020                                            s/Robert B. Kugler
                                                                 ROBERT B. KUGLER
                                                                 United States District Judge




                                                    5
